     Case 2:20-cv-01818-KJM-DMC Document 11 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES L. DEKALB,                                   No. 2:20-CV-01818-KJM-DMC
12                       Petitioner,
13            v.                                         ORDER
14    RALPH DIAZ,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus under 28 U.S.C. § 2254. Pending before the Court is Respondent’s motion seeking

19   a 60-day extension of time to reply to Petitioner’s petition. ECF No. 10. On October 20, 2020, the

20   Court originally ordered Respondent to reply to the petition within 60 days of that order. ECF No.

21   5. For good cause shown, the Court grants Respondent’s motion. Respondent shall reply to

22   Petitioner’s petition on or before February 19, 2021. Petitioner’s traverse or reply, if any, shall be

23   filed within 30 days of service of Respondent’s response to the amended petition.

24                  IT IS SO ORDERED.

25   Dated: December 30, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
